DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/186,492 on February 26, 2021. 
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.	
Claim 1 (a method) recites determining a group of customers for a campaign associated with a promotion; monitoring transactions of the customers for a redeeming customer that redeems the promotion in a redeeming transaction; modeling the redeeming transaction in multidimensional space; monitoring other transactions of other customers that are not part of the group; modeling the other transactions in the multidimensional space; identifying a select number of the other customers for inclusion in the group based on the modeling of the redeeming transaction and the modeling of the other transactions; and providing customer identifiers for the select number of other customers for inclusion in the campaign.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 12 (a method) recites receiving a promotion identifier for a promotion from a campaign manager; selecting a group of first customers for receiving the promotion on behalf of the campaign manager; monitoring transactions of the first customers for a redemption transaction that included a redemption of the promotion; modeling items of the redemption transaction; modeling other items of other transactions from second customers for a preconfigured similarity value to the redemption transaction; identifying third customers from the second customers associated with the other transactions that are within the preconfigured similarity value; and providing customer identifiers for the third customers to the campaign manager for adding the third customer to the group with the first customers and for receiving the promotion.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 19 (a system) recites defining a size of a group and first members of the group for a campaign associated with a promotion; monitoring transactions of the group for a redemption of the transaction associated with a redemption transaction; modeling the redemption transaction based on a basket of items comprised in the transaction; monitoring other transactions associated with non-members of the group; modeling other transaction based on other baskets of items comprised in the other transactions; identifying similarities between select ones of the other transactions and the redemption transaction based on the modeling of the redemption transaction and the other transactions; selecting a preconfigured number of the select ones of the other transactions based on the corresponding similarities; identifying member identifiers associated with the preconfigured number of the other transactions, wherein the member identifiers associated with second members; adding the second members to the group increasing the size of the group by the preconfigured number; and  iterating back to the monitoring of the transactions with the second members added to the group until the campaign or the promotion ends or is terminated.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relate to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processor performing the dynamic population adjustments for a group associated with a study or a campaign, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of iterating back to the monitoring of the transactions and further modeling other transactions amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2 and 13, these claims recite limitations that further define the abstract idea noted in claims 1 and 12. In addition, they recite the additional elements of iterating back to the monitoring in order to select other customers, are merely tools for analyzing and generating metadata. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 3-11, 15-18 and 20, these claims recite limitations that further define the same abstract idea noted in claims1, 12 and 19. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 14, this claim recites limitation that further define the abstract idea noted in claim 13. In addition, it recites the additional element of controlling a size of the group and membership of the group performed by at least one processor, are merely tools for analyzing and generating metadata. The processor in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

9.	Claims 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sewak (U.S. Pub. No. 2015/0046223).

Claim 1:  Sewak discloses a method, comprising:
determining a group of customers for a campaign associated with a promotion, Sewak teaches contacts may be customers making purchases, donors making donations, or responders to other solicitation or advertising (see at least paragraphs 0010 and 0024);
monitoring transactions of the customers for a redeeming customer that redeems the promotion in a redeeming transaction, Sewak teaches the differing trends of the two customers clearly distinguishes them and including information of this type in RFM scoring improves the effectiveness of identifying audiences that are more likely to respond to a particular type of campaign or respond to a greater level to one type of campaign as compared to other types of campaigns (see at least paragraphs 0011 and 0024);
modeling the redeeming transaction in multidimensional space, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025);
monitoring other transactions of other customers that are not part of the group, Sewak teaches contacts are assigned RFM scores by sorting contact data to obtain the timestamp of transactions from most recent to least recent, the number of transactions, and the monetary value of each transaction, for a specified period of time (see at least paragraphs 0011, 0024-0026);
modeling the other transactions in the multidimensional space, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025-0026);
identifying a select number of the other customers for inclusion in the group based on the modeling of the redeeming transaction and the modeling of the other transactions, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted (see at least paragraphs 0026, 0033 and 0034); and
providing customer identifiers for the select number of other customers for inclusion in the campaign, Sewak teaches RFM scores are determined by sorting contacts into five groups or bins, for each of recency, frequency, and monetary value, and each group or bin contains similar numbers of contacts, each of the five bins referred to as quintiles. Embodiments of the present invention also apply to segmenting contacts into groupings of other than quintiles and may apply to segmented groups that do not contain similar numbers of contacts.  Recency bins 210 are depicted as bins R5, R4, R3, R2, and Rl. Recency bins 210 include a set of contacts' identities, hereafter referred to as "contacts", considered for a defined time period (see at least paragraphs 0028 and 0033-0034).

Claim 2:  Sewak discloses the method according to claim 1, and Sewak further teaches further comprising iterating back to the monitoring of the transactions with the group including the customers and the select number of the other customers until the campaign concludes, Sewak teaches contacts are assigned RFM scores by sorting contact data to obtain the timestamp of transactions from most recent to least recent, the number of transactions, and the monetary value of each transaction, for a specified period of time (see at least paragraphs 0025-0026).

Claim 3:  Sewak discloses the method according to claim 1, and Sewak further teaches wherein determining further includes randomly selecting the customers from available customers, Sewak teaches computing device 110 includes trend adjusted RFM program 300, which uses data from contact transactions 120 to generate trend factors for each transaction, and uses the trend factors to calculate a mean trend factor. Each trend factor and mean trend factor are associated with a specific contact and are applied to traditional RFM scores that are generated for particular campaign activities, to further distinguish contacts by the trend of transactions (see at least paragraphs 0032-0037).

Claim 4:  Sewak discloses the method according to claim 1, and Sewak further teaches wherein determining further includes randomly selecting the customers from a predefined cluster of available customers, Sewak teaches recency bins 210 depict bin R5 as further segmented into frequency bins 220. Contacts of each bin of recency bins 210, are sorted by frequency value into one of five frequency bins 220, labeled F5, F4, F3, F2, and Fl. The contacts having the highest frequency values are grouped into bin F5 of frequency bins 220, and have a frequency value of "5". The contacts having the next highest frequency values are grouped into bin F4, and receive a frequency value of"4", and so on. Similarly, the contacts in bins F3, F2, and Fl of frequency bins 220 have respective frequency values of"3", "2", and "1" (see at least paragraph 0035-0038).

Claim 5 Sewak discloses the method according to claim 1, and Sewak further teaches wherein modeling the redeeming transaction further includes plotting the redeeming transaction into the multidimensional space, each item of the redeeming transaction associated with a unique dimension of the multidimensional space, Sewak teaches  a tRFM score is generated for each contact and the resulting scores can then be used to more effectively choose contacts for promotion or retention campaigns, or determine actions and strategies that more effectively apply to groups of contacts. Having generated tRPM scores for contacts, trend adjusted RFM program 300 ends ( see at least paragraphs 0056 and 0061).

Claim 6:  Sewak discloses the method according to claim 5, and Sewak further teaches wherein modeling the other transactions further includes plotting each of the other transactions into the multidimensional space, Sewak teaches trend adjusted RFM program 300 generates a mean trend factor for each contact (step 370). Trend adjusted RFM program 300 uses the sorted transaction data for each contact and generates a trend factor for each transaction by a ratio of t transaction value to the previous most recent transaction value (see at least paragraph 0056).

Claim 7:  Sewak discloses the method according to claim 6, and Sewak further teaches wherein identifying further includes determining the select number of the other customers based on computed distances between the redeeming transaction plotted in the multidimensional space and each of the other transactions that are associated with the select number of other customers plotted in the multidimensional space, Sewak teaches generate an RFM score is by applying different weights to the recency, frequency and monetary value scores. This is done to further segment contact populations and may make use of the strength of each correlation of recency, frequency and monetary value to contact response (see at least paragraph 0038).


Claim 8:  Sewak discloses the method according to claim 1, and Sewak further teaches wherein identifying further includes processing a similarity algorithm on the redeeming transactions modeled in the multidimensional space and the other transactions modeled in the multidimensional space to identify candidate customers for the select number of the other customers, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted and further, contacts are sorted in a descending order presenting the "best value" first, followed by the "next-best-value", and so on. The contact data for recency, frequency, and monetary value arc sorted such that the most recent response is the best value for recency, the highest amount of responses in a defined time period is the best frequency value, and the largest amount of either purchase or donation within the same defined time period is the best value for monetary value (see at least paragraphs 0033 and 0038).

Claim 9:  Sewak discloses the method according to claim 8, and Sewak further teaches wherein processing further includes processing a most frequent statistical algorithm against the redeeming transaction and the other transactions associated with the candidate customer to identify the select number of the other customers, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted and further, contacts are sorted in a descending order presenting the "best value" first, followed by the "next-best-value", and so on. The contact data for recency, frequency, and monetary value arc sorted such that the most recent response is the best value for recency, the highest amount of responses in a defined time period is the best frequency value, and the largest amount of either purchase or donation within the same defined time period is the best value for monetary value (see at least paragraphs 0033 and 0038).

Claim 10:  Sewak discloses the method according to claim 8, and Sewak further teaches wherein processing further includes selecting the select number of the other customers from the candidate customers based on similarity scores provided by the similarity algorithm for each of the other transactions that are associated with the select number of the other customers, Sewak teaches computing device 110 includes trend adjusted RFM program 300, which uses data from contact transactions 120 to generate trend factors for each transaction, and uses the trend factors to calculate a mean trend factor. Each trend factor and mean trend factor are associated with a specific contact and are applied to traditional RFM scores that are generated for particular campaign activities, to further distinguish contacts by the trend of transactions (see at least paragraph  0032).

Claim 11:  Sewak discloses the method according to claim 1, and Sewak further teaches wherein identifying further includes identifying the select number of the other customers based on a preconfigured percentage or a preconfigured number of top similarity scores assigned to the other transactions relative to the redeeming transaction, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted and further, contacts are sorted in a descending order presenting the "best value" first, followed by the "next-best-value", and so on. The contact data for recency, frequency, and monetary value arc sorted such that the most recent response is the best value for recency, the highest amount of responses in a defined time period is the best frequency value, and the largest amount of either purchase or donation within the same defined time period is the best value for monetary value (see at least paragraphs 0033 and 0038).

Claim 19:  Sewak discloses a system, comprising: 
a cloud (see at least paragraph 0031) processing environment comprising at least one processor (see at least paragraph 0063) and a non-transitory computer-readable storage medium (see at least paragraph 0015); 
the non-transitory computer-readable storage medium comprises executable instructions; 
the executable instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least one processor to perform operations comprising: 
defining a size of a group and first members of the group for a campaign associated with a promotion, Sewak teaches contacts may be customers making purchases, donors making donations, or responders to other solicitation or advertising and further teaches the two contacts may be customers that both make purchases each week and have a most-current purchase date of five days previous to the current date (see at least paragraphs 0010 and 0024);
monitoring transactions of the group for a redemption of the transaction associated with a redemption transaction, Sewak teaches the differing trends of the two customers clearly distinguishes them and including information of this type in RFM scoring improves the effectiveness of identifying audiences that are more likely to respond to a particular type of campaign or respond to a greater level to one type of campaign as compared to other types of campaigns (see at least paragraphs 0011 and 0024);
modeling the redemption transaction based on a basket of items comprised in the transaction, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025);
monitoring other transactions associated with non-members of the group, Sewak teaches contacts are assigned RFM scores by sorting contact data to obtain the timestamp of transactions from most recent to least recent, the number of transactions, and the monetary value of each transaction, for a specified period of time (see at least paragraphs 0011, 0024-0026);
modeling other transaction based on other baskets of items comprised in the other transactions, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025-0026);
identifying similarities between select ones of the other transactions and the redemption transaction based on the modeling of the redemption transaction and the other transactions, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted (see at least paragraphs 0026, 0033 and 0034);
selecting a preconfigured number of the select ones of the other transactions based on the corresponding similarities, Sewak teaches computing device 110 includes trend adjusted RFM program 300, which uses data from contact transactions 120 to generate trend factors for each transaction, and uses the trend factors to calculate a mean trend factor. Each trend factor and mean trend factor are associated with a specific contact and are applied to traditional RFM scores that are generated for particular campaign activities, to further distinguish contacts by the trend of transactions (see at least paragraph  0032);
identifying member identifiers associated with the preconfigured number of the other transactions, wherein the member identifiers associated with second members, Sewak teaches trend adjusted RFM program 300 generates a mean trend factor for each contact (step 370). Trend adjusted RFM program 300 uses the sorted transaction data for each contact and generates a trend factor for each transaction by a ratio of t transaction value to the previous most recent transaction value (see at least paragraph 0056); 
adding the second members to the group increasing the size of the group by the preconfigured number, Sewak teaches RFM scores are determined by sorting contacts into five groups or bins, for each of recency, frequency, and monetary value, and each group or bin contains similar numbers of contacts, each of the five bins referred to as quintiles. Embodiments of the present invention also apply to segmenting contacts into groupings of other than quintiles and may apply to segmented groups that do not contain similar numbers of contacts.  Recency bins 210 are depicted as bins R5, R4, R3, R2, and Rl. Recency bins 210 include a set of contacts' identities, hereafter referred to as "contacts", considered for a defined time period (see at least paragraphs 0028 and 0033-0034); and
 iterating back to the monitoring of the transactions with the second members added to the group until the campaign or the promotion ends or is terminated, Sewak teaches contacts are assigned RFM scores by sorting contact data to obtain the timestamp of transactions from most recent to least recent, the number of transactions, and the monetary value of each transaction, for a specified period of time (see at least paragraphs 0025-0026).

Claim 20:  Sewak discloses the method according to claim 19, and Sewak further teaches wherein the transaction and the other transactions are processed on transaction terminals, and wherein the transaction terminals are Self-Service Terminals (SSTs), Point-Of-Sale (POS) terminals, kiosks, tablets, laptops, phones, and wearable processing devices, Sewak teaches computing device 110 may be a desktop computer, laptop computer, a specialized computer server, a client computer, tablet, or netbook personal computer (PC), a personal ), a smart phone, a mainframe computer, or a networked server computer (see at least paragraph 0031).

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sewak (U.S. Pub. No. 2015/0046223) in view of Gierkink et al. (U.S. Pub. No. 2009/0144201) (hereinafter ‘Gierkink’).

Claim 12:  Sewak discloses a  method, comprising:
selecting a group of first customers for receiving the promotion on behalf of the campaign manager, Sewak teaches contacts may be customers making purchases, donors making donations, or responders to other solicitation or advertising (see at least paragraphs 0010 and 0024);

monitoring transactions of the first customers for a redemption transaction that included a redemption of the promotion, Sewak teaches the differing trends of the two customers clearly distinguishes them and including information of this type in RFM scoring improves the effectiveness of identifying audiences that are more likely to respond to a particular type of campaign or respond to a greater level to one type of campaign as compared to other types of campaigns (see at least paragraphs 0011 and 0024);
modeling items of the redemption transaction, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025);
modeling other items of other transactions from second customers for a preconfigured similarity value to the redemption transaction, Sewak teaches the recency, frequency and monetary value (RFM) score for both customers is the same implying that both customers would have similar response rates to a sales campaign promoting products purchased by both customers (see at least paragraphs 0011 and 0025-0026);
identifying third customers from the second customers associated with the other transactions that are within the preconfigured similarity value, Sewak teaches RFM scores are used to segment a population of contacts, which may be customers or donors, so that the portion of contacts most likely to respond is targeted (see at least paragraphs 0026, 0033 and 0034); and
providing customer identifiers for the third customers to the campaign manager for adding the third customer to the group with the first customers and for receiving the promotion, Sewak teaches RFM scores are determined by sorting contacts into five groups or bins, for each of recency, frequency, and monetary value, and each group or bin contains similar numbers of contacts, each of the five bins referred to as quintiles. Embodiments of the present invention also apply to segmenting contacts into groupings of other than quintiles and may apply to segmented groups that do not contain similar numbers of contacts.  Recency bins 210 are depicted as bins R5, R4, R3, R2, and Rl. Recency bins 210 include a set of contacts' identities, hereafter referred to as "contacts", considered for a defined time period (see at least paragraphs 0028 and 0033-0034).
	While Sewak teaches all the limitations mentioned above, Sewak does not explicitly teach receiving a promotion identifier for a promotion from a campaign manager.  However, Gierkink teaches identifying criteria for the marketing campaign as specified by one or more of the advertisers 604, such as a start date and a stop date, products relevant for the marketing campaign, individual targeted promotions to be carried out within the marketing campaign (see at least paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Sewak to modify to include the teaching of Gierkink in order to collect and track purchases and other shopping events involving the customers. 

Claim 13:  Sewak in view of Gierkink disclose the method according to claim 12, and Sewak further teaches further comprising, iterating back to the monitoring the transactions and monitoring additional transactions associated with the third customers for a second redemption transaction that included a second redemption for the promotion until the promotion is terminated or expires, Sewak teaches contacts are assigned RFM scores by sorting contact data to obtain the timestamp of transactions from most recent to least recent, the number of transactions, and the monetary value of each transaction, for a specified period of time (see at least paragraphs 0025-0026).

Claim 14:  Sewak in view of Gierkink disclose the method according to claim 13, and Sewak further teaches further comprising, controlling a size of the group and membership of the group that receives the promotion on behalf of the campaign manager, Sewak teaches computing device 110 includes trend adjusted RFM program 300, which uses data from contact transactions 120 to generate trend factors for each transaction, and uses the trend factors to calculate a mean trend factor. Each trend factor and mean trend factor are associated with a specific contact and are applied to traditional RFM scores that are generated for particular campaign activities, to further distinguish contacts by the trend of transactions (see at least paragraphs 0032-0037).

Claim 15:  Sewak in view of Gierkink disclose the method according to claim 12, and Sewak further teaches wherein selecting further includes randomly selecting a preconfigured number of available customers as the first customers of the group,
Sewak teaches recency bins 210 depict bin R5 as further segmented into frequency bins 220. Contacts of each bin of recency bins 210, are sorted by frequency value into one of five frequency bins 220, labeled F5, F4, F3, F2, and Fl. The contacts having the highest frequency values are grouped into bin F5 of frequency bins 220, and have a frequency value of "5". The contacts having the next highest frequency values are grouped into bin F4, and receive a frequency value of"4", and so on. Similarly, the contacts in bins F3, F2, and Fl of frequency bins 220 have respective frequency values of"3", "2", and "1" (see at least paragraph 0035-0038).

Claim 16:  Sewak in view of Gierkink disclose the method according to claim 12, and Sewak further teaches wherein modeling the items further includes modeling loyalty data associated with the first customer who performed the redemption transaction with the items of the redemption transaction, Sewak teaches recency bins 210 depict bin R5 as further segmented into frequency bins 220. Contacts of each bin of recency bins 210, are sorted by frequency value into one of five frequency bins 220, labeled F5, F4, F3, F2, and Fl. The contacts having the highest frequency values are grouped into bin F5 of frequency bins 220, and have a frequency value of "5". The contacts having the next highest frequency values are grouped into bin F4, and receive a frequency value of"4", and so on. Similarly, the contacts in bins F3, F2, and Fl of frequency bins 220 have respective frequency values of"3", "2", and "1" (see at least paragraph 0035-0038).

Claim 17:  Sewak in view of Gierkink disclose the method according to claim 16, and Sewak further teaches wherein modeling the other items further includes modeling additional loyalty data associated with the second customers with the other items of the other transactions, Sewak teaches trend adjusted RFM program 300 generates a mean trend factor for each contact (step 370). Trend adjusted RFM program 300 uses the sorted transaction data for each contact and generates a trend factor for each transaction by a ratio of t transaction value to the previous most recent transaction value (see at least paragraph 0056).

Claim 18:  Sewak in view of Gierkink disclose the method according to claim 12, and Sewak further teaches wherein identifying the third customers further includes selecting the third customers based on a preconfigured number of top computed similarity values from available computed similarity values that are within the preconfigured similarity value, Sewak teaches computing device 110 includes trend adjusted RFM program 300, which uses data from contact transactions 120 to generate trend factors for each transaction, and uses the trend factors to calculate a mean trend factor. Each trend factor and mean trend factor are associated with a specific contact and are applied to traditional RFM scores that are generated for particular campaign activities, to further distinguish contacts by the trend of transactions (see at least paragraph  0032).

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Brasswell et al. (U.S. Pub. No. 2009/0254412) talks about users may provide profile data for determining selected users receiving an offer for a promotion. The selected users may accept or decline the offer. If accepted, value for the offer may be stored on a financial platform for redemption with a party desiring to develop the promotional campaign. Results of the targeted advertising may be monitored, return on investment may be tracked and statistical, predictive and behavioral feedback may be provided to the party desiring to develop the promotional campaign. Future promotions may be adapted based upon the analysis and feedback of users. Promotions may be directly associated with a financial platform, instrument, service or network so that the offer may be automatically redeemed. Profile data may be updated based upon account activity. Promotions may be redeemed via a financial network through point of sale purchases, online purchases, and/or purchases transactions or confirmations utilizing telecommunications platforms (see at least the Abstract).
16.	Black et al. (U.S. Pub. No. 2008/0021909) talks about a computer implemented method for target group management is described. The method includes producing a table including one or more group entries corresponding to one or more defined contact group entities with each of the entries having a first set of group attributes, and producing a visual representation of a marketing campaign, the representation including one or more instances of defined contact group entities, with the one or more instances having a second set of group attributes and with the representation linked to the table according to the second set of group attributes (see at least the Abstract).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/16/2022